DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on March 01, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,390,315 B2, U.S. Patent No. 10,375,656 B2 and U.S. Patent No. 10,368,323 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 2 and 9 is/are allowable because the Prior Art of record fails to show or render obvious : in case that a first message to perform a handover from a first base station to a second base station is received, from the first base station, performing a medium access control (MAC) reset, wherein performing the MAC reset includes stopping a power headroom report (PHR) periodic timer; receiving, from the second base station, first information related to a first uplink resource; in case that the first uplink resource is first allocated for a new transmission since the MAC reset is performed, starting the stopped PHR periodic timer; transmitting, to the second base station, a second message to confirm a handover using the first uplink resource; triggering a PHR, in case that the started PHR periodic timer expires; receiving, from the second base station, second information related to a second uplink resource; and transmitting, to the second base station, the triggered PHR, using the second uplink resource in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464